                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    DAVID H. DOTSON,                                               CIVIL ACTION
        Plaintiff

    VERSUS                                                         NO. 17-14063

    JOHN PRICE, ET AL.,                                            SECTION: “E” (3)
        Defendants

                               ORDER AND REASONS

        Before the Court is a motion for partial summary judgment, filed by Defendant

Atlantic Specialty Insurance Co. (“Atlantic”).1 Plaintiff David H. Dotson opposes.2 For the

following reasons, the Court DENIES Atlantic’s motion for partial summary judgment.

                                    BACKGROUND

        This case arises out of a January 19, 2015 auto accident between Dotson and John

Price.3 On January 19, 2016, Dotson filed the instant automobile accident personal injury

suit against Price and State Farm Mutual Automobile Insurance Company. 4 Progressive

Casualty Insurance Company, Dotson’s underinsured motorist insurer, was joined to the

suit on September 6, 2017.5 Atlantic was named as an additional Defendant on November

3, 2o17.6 The case was removed to this Court on December 1, 2017.7 The only remaining

Defendant is Atlantic.




1 R. Doc. 59.
2 R. Doc. 68.
3 R. Doc. 1.
4 R. Doc. 1-4.
5 R. Doc. 1-5.
6 R. Doc. 1-7.
7 R. Doc. 1.


                                             1
        On April 16, 2019, Atlantic filed the instant motion for partial summary judgment

on the issue of causation.8 Atlantic argues it is entitled to judgment as a matter of law that

the following were not caused by the auto accident: (1) Dotson’s left shoulder injury and

need for surgery, (2) Dotson’s right shoulder injury and need for surgery, and (3) Dotson’s

need for future surgeries.9 Dotson opposes.10

                                      LEGAL STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”11 “An issue is material if its resolution could affect the outcome of the action.” 12

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrains from making credibility determinations or weighing

the evidence.”13 All reasonable inferences are drawn in favor of the nonmoving party. 14

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the nonmoving party, no reasonable trier of fact could find for the nonmoving

party, thus entitling the moving party to judgment as a matter of law.15

        If the dispositive issue is one on which the moving party will bear the burden of

persuasion at trial, the moving party “must come forward with evidence which would




8 R. Doc. 59.
9 Id.
10 R. Doc. 68.
11 FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
12 DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
13 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); see also

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
14 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
15 Smith v. Amedisys, Inc., 298 F.3d 434, 440 (5th Cir. 2002).


                                                   2
‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” 16 If the

moving party fails to carry this burden, the motion must be denied. If the moving party

successfully carries this burden, the burden of production then shifts to the nonmoving

party to direct the Court’s attention to something in the pleadings or other evidence in the

record setting forth specific facts sufficient to establish that a genuine issue of material

fact does indeed exist.17

        If the dispositive issue is one on which the nonmoving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the nonmovant’s

claim, or (2) demonstrating there is no evidence in the record to establish an essential

element of the nonmovant’s claim.18 When proceeding under the first option, if the

nonmoving party cannot muster sufficient evidence to dispute the movant’s contention

that there are no disputed facts, a trial would be useless, and the moving party is entitled

to summary judgment as a matter of law.19 When, however, the movant is proceeding

under the second option and is seeking summary judgment on the ground that the




16 Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263–64 (5th Cir. 1991) (quoting Golden Rule Ins. Co.
v. Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)).
17 Celotex, 477 U.S. at 322–24.
18 Id. at 331–32 (Brennan, J., dissenting); see also St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th Cir. 1987)

(citing Justice Brennan’s statement of the summary judgment standard in Celotex, 477 U.S. at 322–24, and
requiring the movants to submit affirmative evidence to negate an essential element of the nonmovant’s
claim or, alternatively, demonstrate the nonmovant’s evidence is insufficient to establish an essential
element); Fano v. O’Neill, 806 F.2d 1262, 1266 (citing Justice Brennan’s dissent in Celotex, and requiring
the movant to make an affirmative presentation to negate the nonmovant’s claims on summary judgment);
10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE
§ 2727.1 (2016) (“Although the Court issued a five-to-four decision, the majority and dissent both agreed as
to how the summary-judgment burden of proof operates; they disagreed as to how the standard was applied
to the facts of the case.” (internal citations omitted)).
19 First Nat’l Bank of Ariz. v. Cities Service Co., 391 U.S. 253, 288–89 (1980); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249–50 (1986).

                                                      3
nonmovant has no evidence to establish an essential element of the claim, the nonmoving

party may defeat a motion for summary judgment by “calling the Court’s attention to

supporting evidence already in the record that was overlooked or ignored by the moving

party.”20 Under either scenario, the burden then shifts back to the movant to demonstrate

the inadequacy of the evidence relied upon by the nonmovant.21 If the movant meets this

burden, “the burden of production shifts [back again] to the nonmoving party, who must

either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce

additional evidence showing the existence of a genuine issue for trial as provided in Rule

56(e), or (3) submit an affidavit explaining why further discovery is necessary as provided

in Rule 56(f).”22 “Summary judgment should be granted if the nonmoving party fails to

respond in one or more of these ways, or if, after the nonmoving party responds, the court

determines that the moving party has met its ultimate burden of persuading the court that

there is no genuine issue of material fact for trial.”23

       “[U]nsubstantiated assertions are not competent summary judgment evidence.

The party opposing summary judgment is required to identify specific evidence in the

record and to articulate the precise manner in which that evidence supports the claim.

‘Rule 56 does not impose upon the district court a duty to sift through the record in search

of evidence to support a party’s opposition to summary judgment.’”24




20 Celotex, 477 U.S. at 332–33.
21 Id.
22 Id. at 332–33, 333 n.3.
23 Id.; see also First Nat’l Bank of Ariz., 391 U.S. at 289.
24 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324;

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d
909, 915–16 (5th Cir. 1992)).

                                                   4
                                           ANALYSIS

         Under Louisiana law, a plaintiff in a personal injury lawsuit must prove by a

preponderance of the evidence the causal relationship between the injury sustained and

the accident which caused the injury.25 To demonstrate the causal relationship between

the accident and the subsequent injury, a plaintiff must prove through medical testimony

that it is more probable than not that the subsequent injuries were caused by the

accident.26

         Atlantic asserts there is no genuine issue of material fact that the accident did not

cause Dotson’s injuries to his right or left shoulder or cause Dotson to need past or future

surgeries.27 Atlantic relies heavily on the deposition testimony of various physicians who

treated Dotson. Atlantic cites the following testimony:

     •   Dr. Mordecai Potash, who treated Dotson for pain, testified he cannot relate any

         conditions for which he has treated Dotson to the accident.28

     •   Dr. Felix Savoie, Dotson’s orthopedic surgeon, testified, “causality for that left

         shoulder is impossible to determine.”29

     •   Dr. David W. Aiken, Jr., who performed an independent medical examination on

         Dotson, testified that (1) the “shoulder surgery is also patient driven and not

         physician” driven, (2) the MRI before and after the accident are “exactly the same,”




25 Maranto v. Goodyear Tire & Rubber Co., 94-2603 (La. 2/20/95); 650 So. 2d 757, 759.
26 Id.
27 R. Doc. 59.
28 R. Doc. 59-4 at 36–37.
29 R. Doc. 59-8 at 32.


                                                  5
        and (3) there is “nothing to indicate that Dotson had an aggravation of his left

        shoulder complaints” on the date of the accident.”30

Atlantic characterizes the testimony of Dr. Gregory Stewart, Dotson’s treating physician,

as “equivocal.”31 Atlantic states, “Dr. Stewart could only testify that the ‘timing of the need

[for surgery] changed.’”32

        The deposition testimony Atlantic quotes does not provide the complete picture

regarding the experts’ opinions on causation and does not demonstrate there is no

disputed issue of material fact. Dotson cites Dr. Savoie’s testimony that “the accident may

well have produced a . . . subscapularis rupture.”33 Dr. Stewart testified he believed

Dotson “needed the surgery that he obtained on February 15, 2017 with his left shoulder”

because of the accident.34 He testified that the reason he believed the accident caused the

need for surgery was because there was a “significant change” in Dotson’s symptoms,

which “had worsened.”35 Genuine issues of disputed fact exist with respect to medical

causation. Dotson is entitled to question the doctors about the basis for their opinions.

        Moreover, expert opinions are not facts. In Sartor v. Arkansas Natural Gas Corp.,

the United States Supreme Court upheld the denial of a summary judgment motion when

the evidence before the district court consisted solely of expert opinions, much as in this

case.36 The Supreme Court emphasized that “opinions, even if entitled to some weight,




30 R. Doc. 59-7 at 32, 35.
31 R. Doc. 59-1 at 9.
32 Id. (quoting R. Doc. 59-6 at 60).
33 R. Doc. 68-2 at 40–42.
34 Id. at 10.
35 Id. at 15.
36 321 U.S. 620, 627–28 (1944).


                                              6
have no such conclusive force that there is error of law in refusing to follow them.”37

Rather, “it is for the jury to decide whether any, and if any what, weight is to be given to

the testimony.”38 The Louisiana Supreme Court also has stated, “causation is an issue of

fact that is generally decided at the trial on the merits.” 39 Similarly, another section of

this Court has concluded that, even when the parties stipulate the defendant is liable,

“causation is a determination pregnant with factual questions.”40

        Genuine issues of material fact on medical causation preclude summary judgment.

The issue of medical causation with respect to Dotson’s shoulder injuries and his need for

surgery will be put to the jury.

                                           CONCLUSION

        For the foregoing reasons, IT IS ORDERED that the motion for partial summary

judgment, filed by Defendant Atlantic Specialty Insurance Co., be and hereby is

DENIED.41

                New Orleans, Louisiana, this 3rd day of July, 2019.

                                 ________________________________
                                          SUSIE MORGAN
                                   UNITED STATES DISTRICT JUDGE




37 Id. at 628.
38 Id. at 627.
39 Estate of Adams v. Home Health Care of La., 00-2492, p. 1 (La. 12/15/2000); 775 S0.2d 1064, 1064.
40 Miller v. Mr. B’s Bistro, No. 04-3271, 2005 WL 2036780, at *3 (E.D. La. Aug. 3, 2005); see also Berry v.

Roberson, No. 13-145, 2014 WL 4373265 (E.D. La. Sept. 3, 2014).
41 R. Doc. 56.


                                                    7
